DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Amendment/Remark filed on February 14, 2022 has been considered and persuasive. Claims 26, 34, 39 and 44 have been cancelled; claims 26, 34, 39 and 44 have been amended.  Therefore, claims 26, 30-35, 39 and 43-44 are allowance.

Allowable Subject Matter
3.	Claims 26, 30-35, 39 and 43-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 26, 34, 39 and 44  the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 26 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
circuitry to implement a first driver to interface with the physical GPU, the first driver to provide access to a plurality of virtualized functions that emulate the physical GPU, a first one of the virtualized functions to support a second set of features, a second one of the virtualized functions to support a third set of features, the second set of features and the third set of features are different subsets of the first set of features supported by the physical GPU, the first one of the virtualized functions to be associated with a virtual machine.

Per claims 34 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
second circuitry carried by the substrate, the second circuitry to implement a first driver to interface with the first circuitry, the first driver to provide access to a plurality of virtualized functions that emulate the first set of GPU features, a first one of the virtualized functions; a first one of the virtualized functions to support a second set of GPU features, a second one of the -3-virtualized functions to support a third set of GPU features, the second set of GPU features and the third set of GPU features are different subsets of the first set of GPU features, the first one of the virtualized functions to be associated with a virtual machine, 

Per claims 39 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
the first driver to provide access to a plurality of virtualized functions that emulate the physical GPU, a first one of the virtualized functions to support a second set of features, a second one of the virtualized functions to support a third set of features, the second set of features and the -4-third set of features are different subsets of the first set of features supported by the physical GPU, the first one of the virtualized functions to be associated with a virtual machine; 

Per claims 44 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
means for implementing a first driver to provide access to a plurality of virtualized functions that emulate the first set of GPU features, a first one of the virtualized functions to support a second set of GPU features, a second one of the virtualized functions to support a third set of GPU features, the second set of GPU -5- features and the third set of GPU features are different subsets of the first set of GPU features, the first one of the virtualized functions to be associated with a virtual machine;

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 26, 30-35, 39 and 43-44.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612